Citation Nr: 1441641	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-17 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an increased evaluation for a metallic foreign body of the right tarsal, currently evaluated at 10 percent disabling.

2. Entitlement to an increased evaluation for a shell fragement wound of the right thigh, currently evaluated at 10 percent disabling. 

3. Whether new and material evidence has been received to reopen a claim for service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  The Veteran was awarded the Purple Heart Medal and the Combat Action Ribbon.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in November 2005 and March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This appeal was previously before the Board in February 2013, at which time it was remanded for further development. 

The Veteran provided testimony at a July 2014 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of whether new and material evidence has been received to reopen the claim of service connection for hepaitits C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1. Prior to the promulgation of a decision in the appeal, at the Board hearing in July 2014, the Veteran requested that his appeal as to the issue of entitlement to an increased evaluation for a shell fragment wound of the right thigh to be withdrawn. 

2. Prior to the promulgation of a decision in the appeal, at the Board hearing in July 2014, the Veteran requested that his appeal as to the issue of entitlement to an increased evaluation for a metallic foreign body of the right tarsal to be withdrawn. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an evaluation higher than 10 percent disabling for a shell fragment of the right thigh have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204 (2013).

2. The criteria for withdrawal of the appeal for an evaluation higher than 10 percent disabling for a metallic foreign body of the right tarsal have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2013).  The Veteran withdrew his claim for an increased evaluation for a shell fragment wound of the right thigh and an increased evaluation for a metallic foreign body of the right tarsal at the July 2014 hearing, and as such, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the issues of increased ratings for the metallic foreign body of the right tarsal and shell fragment wound of the right thigh.  These issues are, therefore, dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to an increased evaluation for retained metallic foreign body of the right tarsal in excess of 10 percent. 

The appeal is dismissed with respect to the issue of entitlement to an increased evaluation for shell fragment wound of the right thigh in excess of 10 percent.


REMAND

In February 2013, the Board remanded the appeal in order to obtain clinical records pertaining to the Veteran's land mine injury including subsequent surgery and hospital care.  The record reflects that the AOJ requested the clinical records in March 2013; however, no response was received.  Compliance with the remand directives must be achieved prior to appellate adjudication. Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the appropriate source any outstanding clinical records pertaining to the Veteran's land mine injury occurring between June and August 1968 and treament at either the First Medical Battalion or the Naval Support Activity Hospital in Da Nang, Vietnam, to include searches of records filed under the medical facility as well as under the Veteran.  

All records and/or responses received should be associated with the claims file.

2. Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


